[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de POST-JUDGMENT MOTION FOR MODIFICATION OF CHILD SUPPORT AND ALIMONY (127)
The parties' marriage was dissolved by judgment rendered on March 24, 1999 at which time the plaintiff was ordered to pay to the defendant $575 weekly child support for their three minor children and $2,000 monthly periodic alimony. The plaintiff was unemployed at the time of the dissolution and was a homemaker. The plaintiff was then employed in Stamford, Connecticut as vice-president of an insurance company earning a net salary of $6,630 monthly augmented by a net bonus of $16,000.
The defendant obtained full time employment on April 15, 1999 at an annual salary of $35,000 enhanced by bonus totaling $2,962. She has remained employed until the present time.
The plaintiff's net income has increased $10,000 annually since the date of judgment. The plaintiff also received a bonus of $28,000 in April, 1999.
The evidence supports the finding that a substantial change in the financial circumstances of both parties has occurred, and the court now examines the present motion on the basis of the §46b-82 criteria, Crowley v. Crowley, 46 Conn. App. 87, 92 (1997). Having considered the various elements of the statute the court concludes that a modification of the alimony to $1,000 monthly is appropriate.
The child support guidelines were revised as of August 1, 1999. Based on the parties' financial affidavits the plaintiff's monthly net income is $8,644.60 and the defendant's is $2,480.82 for a total of $11,125.42 or $2,600 weekly, a figure that exceeds the maximum scheduled amount of $2,500 for three children. The combined incomes of $2,500 call for $684 weekly the minimum presumptive amount in this case, Sec 46b-215a-2a(2). The plaintiff's share is 78% and the defendant's is 22%. The plaintiff's share of the child support is $556 adjusted for the children's health insurance premium of $29 or $527 weekly child support. CT Page 1121
Ordered that the alimony order made on March 24, 1999 is modified to $1,000 monthly effective as of February 1, 2000, and all other aspects of said order remain as originally entered.
Ordered that the weekly child support order is modified to $527 weekly effective this coming Friday. A wage withholding order was entered as part of the original order and remains in effect.
HARRIGAN, J.